Citation Nr: 0920587	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  99-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a duodenal ulcer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from January 18, 1954 to 
March 22, 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 1998 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Salt Lake City, Utah, which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for left and 
right eye disabilities due to medical treatment at a VA 
medical facility in 1985, and determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a duodenal ulcer.    

In February 2000, this matter was remanded to the RO.  In 
June 2000, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In November 1998, the RO also had denied entitlement to VA 
pension benefits on the basis that the Veteran did not have 
the requisite period of service to meet the basic eligibility 
requirements.  The Veteran initiated an appeal of the 
decision.  However, at the Board hearing, he withdrew the 
issue of eligibility for pension benefits from appellate 
consideration. 

In February 2001, the Board denied the issues on appeal.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2001 order, 
the Court granted a joint motion by the appellant and VA 
Secretary to vacate and remand the February 2001 Board 
decision.  

In September 2002, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in December 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a) and for further development.     

In a July 2006 decision, the Board denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for left and 
right eye disabilities due to medical treatment at a VA 
medical facility in 1985.  The issue of whether new and 
material evidence had been received to reopen the claim for 
service connection for a duodenal ulcer was remanded to the 
RO for additional development.  

The Veteran was notified of the July 2006 decision which 
denied entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for right and left eye disabilities due to medical 
treatment at VA facilities in 1985 in July 2006 and he was 
notified of his right to appeal the decision to the Court.  
There is no indication that he filed a Notice of Appeal with 
the Court in accordance with 38 U.S.C.A. § 7266 (West 2002).  
In a September 2006 statement, the Veteran informed the RO 
that he wished to appeal the July 2006 Board decision.  This 
statement is not a sufficient notice of appeal pursuant to 
38 U.S.C.A. § 7266, since the Veteran sent this notice to the 
RO and not to the Court.  See 38 U.S.C.A. § 7266.  He was 
notified of the proper procedure to file an appeal to the 
Court in the notice accompanying the Board's July 2006 
decision sent to him.  There is no indication of record that 
the Veteran properly appealed the July 2006 Board decision to 
the Court.  The Board notes that if the Veteran wishes to 
file an application to reopen the claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for right and left eye 
disabilities due to VA medical treatment, he may file such 
claim with the RO.  




FINDINGS OF FACT

1.  In a February 1986 rating decision, the RO denied 
entitlement to service connection for a duodenal ulcer on the 
basis that the duodenal ulcer existed prior to service and 
was not aggravated during the Veteran's period of service.     

2.  The evidence added to the record since the February 1986 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is not new and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
duodenal ulcer. 
 

CONCLUSION OF LAW

Evidence added to the record since the final February 1986 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a duodenal ulcer is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in March 
2004, September 2004, and July 2007.  The letters notified 
the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection and 
a claim to reopen, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective dates in a July 2007 letter.  

The July 2007 letter notified the Veteran that the claim had 
been previously denied because there was no evidence that the 
pre-existing duodenal ulcer was aggravated by service.  The 
July 2007 notice letter informed the Veteran that in order 
for evidence to qualify as new, the evidence must be 
submitted to VA for the first time, and in order for evidence 
to be material, the evidence must pertain to the reason the 
claim was denied.  The Veteran was notified of the definition 
of new and material evidence set forth in 38 C.F.R. § 3.156 
(in effect prior to August 29, 2001).  The Board finds that 
the Veteran has received proper VCAA notice for the claim to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The claim was readjudicated in March 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The record establishes 
that the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claim.  Thus, there 
is no prejudice to the Veteran.  Therefore, the Board finds 
the duty to notify provisions of the VCAA have been 
fulfilled, and any defective notice has been corrected and is 
nonprejudicial to the Veteran.   

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(1).  As noted above, the RO made all reasonable 
effort to obtain and associate with the claims folder the 
records identified by the Veteran.  The Veteran reported that 
he underwent surgery at G. Hospital in the 1960's.  However, 
at the hearing before the Board in June 2000, the Veteran 
stated that he had tried to obtain his records from G. 
Hospital but was unsuccessful.  In the 2004 release, the 
Veteran informed the RO that the G. Hospital records only go 
back 9 years.  The Board finds that any other efforts on the 
part of VA to obtain the Veteran's records from G. Hospital 
would be futile.  At the hearing before the Board, the 
Veteran stated that he could not identify any other hospital 
other than G. Hospital.  VA treatment records from Salt Lake 
City and Dallas were obtained and associated with the claims 
folder.  The RO was unable to locate any records from the 
Alabama VA healthcare system and the Veteran was informed of 
this in March 2005.  There is no identified relevant evidence 
that has not been accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2008).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991). 

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a February 1986 rating decision, the RO denied entitlement 
to service connection for a duodenal ulcer on the basis that 
the evidence showed that the duodenal ulcer pre-existed the 
Veteran's period of service and was not aggravated during 
service.  The evidence of record at the time of this decision 
consisted of the service treatment records.  

Service treatment records show that the Veteran had been 
admitted to an army hospital on March 5, 1954.  He had been 
married about two months before service and there was 
apparently a great deal of emotional tension associated with 
the marriage.  Apparently he had felt perfectly well until 
about one month prior to entry into service.  At that point, 
he began to notice epigastric pain about one and a half to 
two hours after meals.  The pain would be relieved by food or 
milk intake.  At about 2:00 or 2:30 in the morning, the 
Veteran would often be awakened by this similar pain, which 
would be relieved by the ingestion of food.  There was no 
history of hematemesis, melena, tarry stools, or weight loss.  
Prior to admission to the hospital, the Veteran had been 
followed in the medical clinic.  Stool examinations for 
occult blood had been 2+ on one occasion and trace on the 
following.  A February 18, 1954, upper gastrointestinal 
series revealed a spastic duodenal bulb with an active crater 
present in the mid-portion.  Because of the findings in the 
upper gastrointestinal series, he was admitted to the 
hospital.  The Veteran was seen in consultation by the Chief 
of the Medical Service, who felt that because of the 
Veteran's history and the laboratory findings, a diagnosis of 
acute duodenal ulcer was indicated; that the Veteran had had 
the condition before service entrance; that it had not been 
aggravated by his short tour of duty; and that it precluded 
further military service.  The diagnosis was an unchanged 
duodenal ulcer which existed prior to service and was not 
incurred or aggravated in the line of duty.  It was 
recommended that the Veteran be discharged from the service.

A March 1954 Disposition Board Proceedings report which was 
signed by the service physician who prepared the clinical 
records abstract, and by four other service members, 
indicates that the Veteran's duodenal ulcer had had its onset 
in approximately December 1953 and that it had not been 
permanently aggravated by active duty.

The Veteran signed a statement acknowledging that he had been 
notified that his ulcer disease disability existed prior to 
service and was not aggravated by service, and that this did 
not preclude him from applying for VA benefits.

In a February 1986 rating decision, the RO concluded that the 
evidence showed that the Veteran's duodenal ulcer existed 
prior to service and was not aggravated by service.  The 
Veteran was notified of this decision in March 1986 and he 
did not file an appeal.  The February 1986 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

In August 1998, the Veteran filed a claim to reopen the claim 
for service connection for duodenal ulcer.  In order to 
reopen a claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the February 1986 rating 
decision consists of VA treatment records from the Dallas VA 
medical facility dated in 1985; VA treatment records from 
Salt Lake City VA medical facility dated in 1997, 1998, and 
December 1999 to September 2004; an August 1998 VA general 
medical examination report; the Veteran's testimony at a 
hearing before the Board in June 2000; and statements by the 
Veteran.  

This evidence can be considered to be new evidence, since 
this evidence was not previously considered by the RO at the 
time of the February 1986 rating decision.  

However, this evidence is not material because it does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a duodenal ulcer.  An 
August 1998 VA examination report contains a diagnosis of 
status post Billroth II gastrectomy; the report does not 
provide any medical evidence as to whether an ulcer pre-
existed service and was aggravated beyond the natural 
progression of the disease in service in 1954.  The VA 
treatment records from Dallas and Salt Lake City VA medical 
facilities note that the Veteran had a history of ulcer 
disease and Billroth II gastrectomy with vagotomy in 1962 or 
1963.  See the September 1998, April 2000, July 2002, 
December 2002, and May 2003 VA treatment records from Salt 
Lake City.  An April 1998 VA hospital discharge summary 
indicates that clinically, the Veteran had a well healed 
incision on his abdomen, and that a radiological study 
revealed that he had a Billroth II anatomy.  

This evidence establishes a history of ulcer disease since 
service.  It does not address the issue of whether a pre-
existing duodenal ulcer was aggravated beyond the natural 
progression of the disease in service in 1954.  This medical 
evidence does not bear directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
duodenal ulcer.  The Board notes that the evidence at the 
time of the February 1986 rating decision established a 
diagnosis of duodenal ulcer disease and the claim was denied 
because there was no evidence of in-service aggravation 
beyond the natural progression of the disease.  

The Veteran's testimony at the hearing before the Board can 
not be considered to be material.  The Veteran reported that 
he had no diagnosis of a duodenal ulcer before service and it 
was diagnosed in service.  The Veteran stated that his ulcer 
developed in service because of nervousness and stress from 
going into the army and not knowing what to expect.  He 
indicated that the quick discharge he received from the army 
was due to its effort to prevent him from obtaining benefits.  
Although the Veteran, as a layperson, is competent to testify 
as to his symptoms, and in certain circumstances as to 
medical diagnosis or causation, where, as here, the 
determinative issue involves a question of pathological 
severity of the underlying disease process, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the Veteran has medical 
expertise.  Therefore, his lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 
(1993); Hickson v. West, 11 Vet. App. 374 (1998).  

At the hearing before the Board and in statements submitted 
in support of his claim to reopen, the Veteran described 
medical treatment for ulcers and other gastrointestinal 
disorders after service.  In the August 1998 claim to reopen, 
the Veteran stated that he was filing a claim to reopen 
because a VA physician who examined him in August 1998 told 
him that he should have been receiving benefits for 44 years.  
He stated that he had been operated on three times for 
stomach ulcers at a private hospital in about 1962 or 1963.  
In an accompanying August 1998 letter, the Veteran indicated 
that he did not know that he had ulcers until he entered the 
army.  He felt that his ulcers might have been due to the 
stress of being in the army.  In September 1998, the Veteran 
stated that he was hospitalized in service during basic 
training because of vomiting, dumping, and pain, and that 
that was the first time he knew he had stomach ulcers.  He 
stated that a VA physician advised him to file his claim 
since he had been hospitalized for ulcers in service and 
because that is when they were first discovered.  In February 
1999, the Veteran stated that he had not had ulcers before 
service, and that he had not been hospitalized before 
service.  He stated that since service, doctors had told him 
that ulcers can develop in less than 30 days.

This evidence is not material.  Regarding the Veteran's 
statements as to what he asserts he was told by a physician, 
a lay person's account of what a doctor purportedly said may 
be too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (veteran's statement that his physician told him that 
he "most probably" had diabetes at time of his discharge 
from service was not sufficient medical evidence to establish 
service connection for diabetes).  However, although the 
Veteran may be competent to relay a doctor's diagnosis 
contemporaneously given, in this case the doctors' statements 
do not provide any opinion as to aggravation and they are not 
based on any review of evidence reasonably contemporary to 
service.  That they may have advised him to file a claim does 
not rise to the level of medical opinion.  Moreover, VA 
clinical records from 1997 to 2004 do not contain any medical 
opinions which would support the Veteran's assertion that 
doctors have related his ulcer disease to service, and the 
Veteran's statements have no probative value with regard to 
reopening the claim.

Regarding the Veteran's statements as to his medical 
treatment after service, the Board finds that this evidence 
is not material because it does not address the issue of 
whether in 1954, the duodenal ulcer pre-existed service and 
was aggravated during the Veteran's period of service beyond 
the natural progression of the disease.  This evidence does 
not bear directly and substantially upon the specific matter 
under consideration which is whether the duodenal ulcer was 
aggravated in service.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a duodenal 
ulcer.  Therefore, the Board finds that this evidence is not 
material.  

During the pendency of this appeal, the Veteran also 
submitted evidence pertinent to eye disabilities.  See the 
September 1998 VA vision examination; March 2001 statement by 
Dr. C.P.; April 2001 VIST coordinator statement; May 2002 
optometry record; December 2005 VHA opinion; October 2006 
statement by Dr. T.B.; and July 2007 treatment record from a 
VA ophthalmology clinic.  This evidence can not be considered 
to be material since it does not have any bearing upon the 
specific matter under consideration, which is whether the 
duodenal ulcer pre-existed service and was aggravated in 
service.  

In conclusion, the Board finds that the evidence received 
since the February 1986 rating decision is not new and 
material, and the claim is not reopened.


ORDER

New and material evidence has not been received, and the 
claim for service connection for a duodenal ulcer is not 
reopened.  The appeal is denied.    



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


